Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Eagle Bancorp Montana, Inc.(the “Company”) on Form 10-K for the fiscal year ended June30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Peter J.Johnson, Chief Executive Officer of the Company, and Clinton J.Morrison, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C.§ 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the undersigned’s knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. /s/ Peter J.Johnson /s/Clinton J.Morrison Peter J.Johnson Chief Executive Officer (Principal Executive Officer) September 19, 2013 Clinton J.Morrison Senior VP and Chief Financial Officer and Principal Accounting Officer (Principal Financial Officer) September 19, 2013
